Exhibit CERTIFICATE OF AMENDMENT TO THE CERTIFICATE OF INCORPORATION FIXED RATE CUMULATIVE PERPETUAL PREFERRED STOCK, SERIES B OF 1st CONSTITUTION BANCORP Pursuant to Section 14A:7-2(4) of the New Jersey Business Corporation Act The undersigned DOES HEREBY CERTIFY: FIRST:That the name of the corporation is 1st CONSTITUTION BANCORP. SECOND:That the following resolution was duly adopted by the Board of Directors of 1st Constitution Bancorp, a New Jersey corporation (hereinafter called the “Corporation”), at a meeting duly convened and held on December 18, 2008, at which a quorum was present and acting throughout: RESOLVED, that pursuant to the provisions of the Certificate of Incorporation of the Corporation and applicable law, a series of Preferred Stock, no par value per share, of the Corporation be and hereby is created, and that the designation and number of shares of such series, and the voting and other powers, preferences and relative, participating, optional or other rights, and the qualifications, limitations and restrictions thereof, of the shares of such series, are as follows: Part 1.Designation and Number of Shares.There is hereby created out of the authorized and unissued shares of preferred stock of the Corporation a series of preferred stock designated as the “Fixed Rate Cumulative Perpetual Preferred Stock, Series B” (the “Designated Preferred Stock”).The authorized number of shares of Designated Preferred Stock shall be 12,000. Part 2.Standard Provisions.The Standard Provisions contained in Exhibit A attached hereto are incorporated herein by reference in their entirety and shall be deemed to be a part of this Certificate of Designations to the same extent as if such provisions had been set forth in full herein. Part 3.Definitions.The following terms are used in this Certificate of Designations (including the Standard Provisions in Exhibit A hereto) as defined below: (a) “Common Stock” means the common stock, no par value per share, of the Corporation. (b) “Dividend Payment Date” means February 15, May 15, August 15 and November 15 of each year. (c) “Junior Stock” means the Common Stock, and any other class or series of stock of the Corporation the terms of which expressly provide that it ranks junior to Designated Preferred Stock as to dividend rights and/or as to rights on liquidation, dissolution or winding up of the Corporation. (d) “Liquidation Amount” means $1,000 per share of Designated Preferred Stock. (e) “Minimum Amount” means $3,000,000. (f) “Parity Stock” means any class or series of stock of the Corporation (other than Designated Preferred Stock) the terms of which do not expressly provide that such class or series will rank senior or junior to Designated Preferred Stock as to dividend rights and/or as to rights on liquidation, dissolution or winding up of the Corporation (in each case without regard to whether dividends accrue cumulatively or non-cumulatively). (g) “Signing Date” means the Original Issue Date. Part 4.Certain Voting Matters.Holders of shares of Designated Preferred Stock will be entitled to one vote for each such share on any matter on which holders of Designated Preferred Stock are entitled to vote, including any action by written consent. THIRD:That the Certificate of Incorporation of the Corporation is amended so that the designation and number of shares of Fixed Rate Cumulative Perpetual Preferred Stock, Series B, acted upon in the foregoing resolution, and the relative rights, preferences and limitations of the Fixed Rate Cumulative Perpetual Preferred Stock, Series B, are as stated in the foregoing resolution. IN WITNESS WHEREOF, 1st Constitution Bancorp has caused this Certificate ofAmendment to be signed by Robert F. Mangano, its President and Chief Executive Officer, this 18th day of December, 2008. 1st CONSTITUTION BANCORP By: /s/ Robert F. Mangano Robert F. Mangano President and Chief Executive Officer 2 EXHIBIT A STANDARD PROVISIONS Section 1. General Matters. Each share of Designated Preferred Stock shall be identical in all respects to every other share of Designated Preferred Stock. The Designated Preferred Stock shall be perpetual, subject to the provisions of Section 5 of these Standard Provisions that form a part of the Certificate of Designations.
